ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-405, concluding that JOHN F. VARLEY, III, of WALL, who was admitted to the bar of this State in 1985, and whose license to practice law in New Jersey was administratively *273revoked pursuant to Ride l:28-2(c), effective September 28, 2009, should be admonished for violating RPC 5.5(a)(1) (practicing law while ineligible for failure to pay the annual assessment), and RPC 1.15(d) (recordkeeping violations), and good cause appearing;
It is ORDERED that JOHN F. VARLEY, III, is hereby admonished; and it is further
ORDERED that this admonition shall have no effect on the September 28, 2009, administrative revocation of respondent’s license to practice law; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.